TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00386-CV


                                     In re Samuel Baker




                      ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


              Relator Samuel Baker, acting pro se, has filed a petition for writ of mandamus

seeking to compel the district court to appoint counsel on his motion for postconviction DNA

testing. See Tex. Code Crim. Proc. arts. 64.01.-.05; Ex parte Gutierrez, 337 S.W.3d 883, 889

(Tex. Crim. App. 2011) (noting that indigent convicted person intending to file motion for post-

conviction DNA testing has limited right to appointed counsel, conditioned on trial judge’s

finding “that reasonable grounds exist for the filing of a motion”); Weems v. State, 550 S.W.3d
776, 781 (Tex. App.—Houston [14th Dist.] 2018) (same).            Baker’s petition for writ of

mandamus is denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Filed: August 28, 2020